NATIONWIDE MUTUAL FUNDS Supplement dated October 20, 2009 to Currently Effective Prospectuses for Nationwide Bond Fund Nationwide Investor Destinations Nationwide Bond Index Fund Moderately Aggressive Fund Nationwide Enhanced Income Fund Nationwide Investor Destinations Nationwide Fund Moderate Fund Nationwide Government Bond Fund Nationwide Investor Destinations Nationwide Growth Fund Moderately Conservative Fund Nationwide International Index Fund Nationwide Investor Destinations Nationwide International Value Fund Conservative Fund Nationwide Large Cap Value Fund Nationwide Destination 2010 Fund Nationwide Mid Cap Market Index Fund Nationwide Destination 2015 Fund Nationwide Money Market Fund Nationwide Destination 2020 Fund Nationwide S&P 500 Index Fund Nationwide Destination 2025 Fund Nationwide Short Duration Bond Fund Nationwide Destination 2030 Fund Nationwide Small Cap Index Fund Nationwide Destination 2035 Fund Nationwide U.S. Small Cap Value Fund Nationwide Destination 2040 Fund Nationwide Value Fund Nationwide Destination 2045 Fund Nationwide Investor Destinations Nationwide Destination 2050 Fund Aggressive Fund Nationwide Retirement Income Fund Capitalized terms and certain other terms used in this supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the applicable Funds Prospectus. Effectively immediately, the information in each Prospectus is modified as follows: 1. The hours of operation listed in the Funds Prospectus in Section 2: Investing with Nationwide Funds under the heading, Contacting Nationwide Funds, and on the back cover page under the heading, For Additional Information Contact:, have been revised as follows: Representatives are available 8 a.m. to 7 p.m., Eastern Time, Monday through Friday at 800-848-0920. 2. The regular mail and overnight mail addresses as well as the fax number listed in the Funds Prospectus in Section 2: Investing with Nationwide Funds under the heading, Contacting Nationwide Funds, and on the back cover page under the heading, For Additional Information Contact:, have been revised as follows: By Regular Mail Nationwide Funds, P.O. Box 5354, Cincinnati, OH 45210-5354 By Overnight Mail Nationwide Funds, 303 Broadway, Suite 900, Cincinnati, OH 45202 By Fax 800-421-2182 3. The telephone redemption option identified in the Prospectus is no longer available to shareholders who own shares in an IRA account. 4. In Section 2: Investing with Nationwide Funds under the heading, Medallion Signature Guarantee, the first bullet point is revised as follows: your account address has changed within the last 30 days. INVESTORS SHOULD RETAIN THIS SUPPLEMENT WITH THE PROSPECTUS FOR FUTURE REFERENCE
